Citation Nr: 0207589	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for skin disease 
claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a nervous disorder 
with memory loss.  

3.  Entitlement to service connection for right ulnar 
neuropathy.  

4.  Entitlement to service connection for left upper 
extremity neuropathy.  

5.  Entitlement to service connection for impotence.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's service record reflects service in Vietnam.  

3.  Medical evidence of record shows a long history of 
dermatologic problems and a current diagnosis of chloracne 
due to Agent Orange.    

4.  There is no competent medical evidence of record showing 
a current diagnosis of a nervous disorder with memory loss or 
of any psychiatric disorder related to active service.    

5.  There is no competent evidence showing chronic right 
ulnar neuropathy in service, continuous symptoms thereafter, 
or a nexus between the current disorder and active service.  

6.  There is no competent medical evidence of record showing 
a current diagnosis of left upper extremity neuropathy 
related to service.  

7.  There is no competent evidence showing chronic impotence 
in service, continuous symptoms thereafter, or a nexus 
between the current disorder and active service.  

8.  There is no competent evidence showing chronic 
hypertension in service, continuous symptoms thereafter, or a 
nexus between the current disorder and active service.    


CONCLUSIONS OF LAW

1.  Skin disease claimed as due to exposure to herbicides was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  A nervous disorder with memory loss was not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).    

3.  Right ulnar neuropathy was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

4.  Left upper extremity neuropathy was not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  

5.  Impotence was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).
6.  Hypertension was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the November 1997 rating decision, September 1998 
statement of the case, and December 2001 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate the 
claims.  In addition, in an April 2001 rating action, the RO 
readjudicated the claims for a nervous disorder with memory 
loss and for left upper extremity neuropathy, which it had 
previously denied as not well grounded.  

With respect to the duty to assist, the RO secured multiple, 
pertinent VA examinations and obtained VA treatment records.  
Review of the claims folder does not reveal that the veteran 
authorized VA to obtain any private medical records.  The 
Board notes that, in his February 1997 claim, the veteran 
referred to VA medical treatment in the 1980s.  Although it 
is unclear whether those records were in fact requested, 
review of the record shows that they have not been associated 
with the claims folder.  However, the veteran alleged 
treatment during that time related to his skin disorder only.  
Because of the disposition of the relevant claim, as 
discussed below, the Board finds the evidence adequate for a 
current determination and no reasonable basis for making 
further attempts to secure these VA treatment records.  Also, 
in November 1997, the veteran referred to an examination he 
underwent for purposes of application for a civil service 
position.  Requests for associated records issued to the 
Office of Personnel Management and the National Personnel 
Records Center and the National Archives and Records 
Administration were negative for any documents matching the 
veteran's identifying information.   

Finally, the veteran has had amply opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there 
must be sufficient evidence to identify a chronic disease 
entity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Herbicide exposure is presumed if 
the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  
However, a recent amendment to the law, effective December 7, 
2001, provides for presumptive exposure to herbicides during 
service in Vietnam during the Vietnam era.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 201, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C. § 1116(f)).   
  
Diseases determined to be associated with herbicide exposure 
for purposes of the presumption include chloracne or other 
acneform disease consistent with chloracne and acute and 
subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  These diseases must have become 
manifest to a compensable degree within one year after the 
last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board finds that the preponderance of the 
evidence is against service connection for a nervous disorder 
with memory loss and left upper extremity neuropathy. Id.  
Specifically, the claims folder does not reveal a current 
diagnosis of either disorder.  A claim for service connection 
requires competent evidence of a current disability.  Boyer, 
210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the March 1997 VA psychiatric examiner did not diagnose 
any psychiatric disorder.  Although the report of associated 
psychological evaluation and testing discusses symptoms of 
depression and anxiety, there is no diagnosis of an actual 
psychiatric disorder.  Similarly, despite reports of left arm 
paresthesias, physical evaluation of the peripheral nerves in 
March 1997 is essentially normal.  Moreover, the report of 
electromyography and nerve conduction studies performed in 
April 1997 reflects normal nerve function in the left upper 
extremity.  VA outpatient medical records show no diagnosis 
or treatment for applicable disorder.  

The Board acknowledges the veteran's personal opinion as to 
his psychiatric and neurologic status.  However, there is no 
evidence that he is a trained medical professional competent 
to offer an opinion as to diagnosis of a psychiatric or 
neurologic disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Absent competent medical evidence of a 
current diagnosis, the veteran's claims for a nervous 
disorder with memory loss and left upper extremity neuropathy 
must fail.   

The record does reveal current diagnoses of right ulnar 
neuropathy, impotence, and hypertension.  First, the Board 
notes that there is no evidence of acute or subacute right 
ulnar neuropathy to a compensable degree within one year 
after the veteran's Vietnam service.  Thus, the presumption 
of service connection as due to herbicide exposure is not for 
application.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Similarly, there is no evidence of 
compensable hypertension within one year after the veteran's 
separation from service.  Therefore, the presumption of 
service incurrence for hypertension as a chronic disease is 
not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Considering each disorder on a direct basis, the Board finds 
that service connection is not established.  Service medical 
records, including the reports of physical examination and 
medical history completed at separation in February 1966, are 
negative for complaint, treatment, or diagnosis of right 
ulnar neuropathy, impotence, or hypertension.  Therefore, 
none of the disorders is shown to be chronic in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  
Moreover, the record does not reflect a finding of any 
disorder in question in service with continuous symptoms 
after service.  That is, there is no evidence or allegation 
of neurologic problem with the right arm until the veteran's 
February 1997 claim.  During the March 1997 VA genitourinary 
examination, the veteran reported the onset of erectile 
dysfunction about nine years before, or about 1988, more than 
20 years after separation from service.  Similarly, there is 
no evidence or diagnosis of hypertension until 1996 or 1997.  
Therefore, there is no basis for establishing service 
connection based on continuity of symptomatology after 
service.  Savage, 10 Vet. App. at 496-97.

Finally, the record is negative for any competent medical 
evidence of a nexus between any of the three disorders and 
service.  A nexus, or relationship, between the disorder at 
issue and the veteran's military service is required in order 
to warrant service connection.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
VA neurology examiner specifically stated that the cause of 
the upper extremity paresthesia was not determined.  There is 
no medical evidence or opinion concerning whether impotence 
or hypertension is related to service.  In fact, only the 
veteran himself has expressed an opinion that links the 
disorders at issue to his period of service.  As discussed 
above, however, the veteran's personal feelings are not 
competent medical evidence needed for purposes of 
establishing service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for right ulnar neuropathy, impotence, and 
hypertension.  38 U.S.C.A. § 5107(b).  

The remaining claim on appeal is skin disease claimed as due 
to exposure to herbicides.  Service medical records dated in 
March 1964 indicate that the veteran had an eczematoid rash 
on the legs and body since about one month prior to entering 
service.  However, the veteran's January 1964 entrance 
examination shows no abnormality of the skin.  Thus, the 
veteran is presumed to have been in sound condition at 
entrance.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The 
February 1966 separation physical is similarly negative for 
skin abnormality.  

A report of VA herbicide screening in December 1979 includes 
a description from the veteran of possible Agent Orange 
exposure and the development of sores on the back and other 
areas in service in December 1965 with intermittent sores 
thereafter.  Examination shows acne type lesions in various 
stages over his body, arms, and legs.  The assessment was 
dermatologic problem possibly secondary to herbicide.  A 
subsequent dermatology consultation shows a history of Agent 
Orange exposure and a diagnosis of cystic acne.  VA 
outpatient records show a diagnosis of refractory chloracne 
in September 1996 and subsequent diagnosis and treatment for 
sebaceous cysts on the back.  The March 1997 VA general 
medical examination report shows a history of Agent Orange 
exposure in service with the onset of rash several days 
later, physical examination significant for multiple 
acneiform lesions on the back, and a diagnosis of chloracne 
due to Agent Orange.  

The Board finds this evidence sufficient to award service 
connection.  Although there is no evidence of in-service 
chronic skin disease or of chloracne or other acneiform 
lesion consistent with chloracne within one year after the 
last date of herbicide exposure, the evidence reflects 
chronic dermatologic disorder for many years.  Moreover, the 
current VA examination diagnoses chloracne and specifically 
associates it with Agent Orange exposure.  38 C.F.R. § 
3.303(d).  The record is silent as to other etiological 
opinion.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports service 
connection for skin disease claimed as due to herbicide 
exposure.  38 U.S.C.A. § 5107(b).   


ORDER

Subject to law and regulations governing the payment of 
monetary benefits, service connection for skin disease 
claimed as due to exposure to herbicides is granted.  

Service connection for a nervous disorder with memory loss is 
denied.    

Service connection for right ulnar neuropathy is denied.     

Service connection for left upper extremity neuropathy is 
denied.    

Service connection for impotence is denied.    

Service connection for hypertension is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

